Case 8:20-cv-00401-JLS-DFM Document 28 Filed 11/01/20 Page 1 of 1 Page ID #:342




                        UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                             SOUTHERN DIVISION



  RHONDA NANETTE POLITE,                  No. SA CV 20-00401-JLS (DFM)

           Plaintiff,                     Order Accepting Report and
                                          Recommendation of United States
              v.                          Magistrate Judge

  JOHN et al.,

           Defendants.



       Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
 all the records and files herein, along with the Report and Recommendation of
 the assigned United States Magistrate Judge. No objections to the Report and
 Recommendation were filed, and the deadline for filing such objections has
 passed. The Court accepts the findings, conclusions, and recommendations of
 the United States Magistrate Judge.
       IT IS THEREFORE ORDERED that Defendants’ motion to dismiss is
 granted. Judgment shall be entered dismissing the Complaint without leave to
 amend.


  Date: November 1, 2020                   ___________________________
                                           JOSEPHINE L. STATON
                                           United States District Judge
